Exhibit 10.1

 

Second Amendment to the

Arkansas Best Corporation

2005 Ownership Incentive Plan

 

THIS SECOND AMENDMENT (the “Second Amendment”) to the Arkansas Best Corporation
2005 Ownership Incentive Plan, as amended from time to time (the “Plan”), is
effective April 23, 2014 (the “Effective Date”), and is made by Arkansas Best
Corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

 

WHEREAS, the Company’s board of directors (the “Board”) has determined that it
is desirable to amend the Plan, effective as of the Effective Date and subject
to approval by the stockholders of the Company, to increase the maximum number
of shares for which Awards may be granted under the Plan, and (ii) extend the
term of the Plan; and

 

WHEREAS, Section 19 of the Plan provides that the Board may amend the Plan from
time to time under certain circumstances, including to increase the maximum
number of shares for which awards may be granted under the Plan and to extend
the term of the Plan, subject to approval by the stockholders of the Company.

 

NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:

 

1.              Section 6(a) of the Plan shall be deleted in its entirety and
replaced with the following:

 

(a)                 Aggregate Limits. The maximum aggregate number of Shares
issuable pursuant to all Awards, since inception of the Plan, is 3,100,000. The
aggregate number of Shares available for grant under this Plan and the number of
Shares subject to outstanding Awards will be subject to adjustment as provided
in Section 13. The Shares issued pursuant to Awards granted under this Plan may
be authorized and unissued shares or shares that the Company reacquired,
including shares purchased in the open market.

 

1.              Section 5 of the Plan shall be deleted in its entirety and
replaced with the following:

 

The Company’s Board adopted this Plan as of February 24, 2005. The Plan became
effective on April 20, 2005 (the “Effective Date”), upon approval by the
Company’s stockholders. Awards may be granted under the Plan until December 31,
2019, at which time the Plan will terminate. Notwithstanding the foregoing, the
Board may terminate the Plan at any time. Termination of the Plan (including
termination upon expiration of the term of the Plan) will not affect the rights
and obligations of the Participants and the Company arising under Awards
previously granted and then in effect.

 

NOW, THEREFORE, be it further provided that, except as set forth above, the Plan
shall continue to read in its current state.

 

IN WITNESS WHEREOF, the Company has caused the execution of this Second
Amendment by its duly authorized officer, effective as of the Effective Date and
subject to approval of the Company’s stockholders.

 

 

ARKANSAS BEST CORPORATION

 

 

 

By:

/s/ Erin K. Gattis

 

Name:

Erin K. Gattis

 

Title:

VP-HR

 

Date:

4/28/2014

 

--------------------------------------------------------------------------------